DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
Applicant is requested to update the status of Application No.  14/942,835  filed on 11/16/2015 (which is now US Patent No. 10,265,242) in the cross-reference to related applications.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a compression structure configured to deliver successive compression” in claims 1 and 15; and “a mechanism configured to deliver successive compression” in claim 8
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claims 3, 10 and 20 are objected to because of the following informalities:  “series of compressions” is recommended to be replaced with -series of successive compressions-.  
Claim 6 is objected to because of the following informalities:  “the machine” is recommended to be replaced with -the CPR machine-.  
Claim 9 is objected to because of the following informalities:  “The system of claim 1” is recommended to be replaced with -The system of claim 15- (in order to provide proper antecedent basis for claim limitations recited in the claim).  
Claims 18-19 are objected to because of the following informalities: “the processor is coupled to receive” is recommended to be replaced with -the processor is configured to receive-
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter “determining from one of the dynamic value of the first parameter and the dynamic value of the second parameter whether a restart condition is met”, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In this case, the specification fails to provide any support for the limitation mentioned above.
The remaining claims 2-7 and 9-14 are also rejected based on dependency upon a rejected claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5, 7, 9, 12, 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2 and 5, “the static value that has been decoded from the first sensor signal” is confusing and unclear as to whether “the first sensor signal” refers to  the same or different from “a first sensor signal indicative of a dynamic value” already recited in claim 1. Similarly, “the static value that has been decoded from the second sensor signal” is confusing and unclear as to whether “the second sensor signal” refers to  the same or different from “a second sensor signal indicative of a dynamic value” already recited in claim 1. 
Regarding claim 7, “the length” lacks antecedent basis and unclear as to “length” of what ? (a length of time? a duration?) ; and “the static value that has been decoded from the first sensor signal” is confusing and unclear as to whether “the first sensor signal” refers to  the same or different from “a first sensor signal indicative of a dynamic value” already recited in claim 1. Similarly, “the static value that has been decoded from the second sensor signal” is confusing and unclear as to whether “the second sensor signal” refers to  the same or different from “a second sensor signal indicative of a dynamic value” already recited in claim 1. 
Regarding claims 9 and 12, “the first sensor signal” and “the second sensor signal” each lacks antecedent basis and unclear as to whether it refers to  the same or different from “a sensor signal indicative of a dynamic value” or “a sensor signal indicative of the static value” of first and second parameters recited early in the claim 8
Regarding claim 14, ‘the length” lacks antecedent basis and unclear as to “length” of what ? (a length of time? a duration?) ; “the first sensor signal” and “the second sensor signal” each lacks antecedent basis and unclear as to whether it refers to  the same or different from “a sensor signal indicative of a dynamic value” or “a sensor signal indicative of the static value” of first and second parameters recited early in the claim 8
Regarding claim 15, ‘the length” lacks antecedent basis and unclear as to “length” of what ? (a length of time? a duration?)
Regarding claim 16, “the static value that has been decoded from the sensor signal” is confusing and unclear as to whether “the sensor signal” refers to  the same or different from “a sensor signal indicative of a first dynamic value” already recited in claim 15; and “the dynamic value” lacks antecedent basis and is unclear as to whether it is the same or different from “a first dynamic value” recited early in the claim 15
Regarding claims 18-19, “the constituent value” lacks antecedent basis and is unclear as to whether it is the same or different from “a first constituent value” recited early in the claim 15; and “the static value that has been decoded from the sensor signal” is confusing and unclear as to whether “the sensor signal” refers to  the same or different from “a sensor signal indicative of a first dynamic value” already recited in claim 15
Claim 17 is also rejected based on dependency upon a rejected claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-9, 11-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 9,198,826. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims disclose essentially all the claimed features.
Regarding claims 1-2,  patents claims 1 and 6  disclose all claimed features of claim 1 and patent claim 20 teaches a second sensor a second sensor adapted to detect a dynamic value of a second parameter different from the first parameter, the dynamic value detected about the patient while the patient is receiving the first series of chest compressions. 
Regarding claims 4 and 11, see patent claim 8
Regarding claims 5 and 12, see patent claims 10 and 13
Regarding claims 6 and 13, see patent claim 9
Regarding claims 7 and 14, see patent claim 31
Regarding claim 8, see patents claims 32 and 20
Regarding claim 9, see patent claim 6
Regarding claim 15, see patent claims 1 and 31
Regarding claim 16, see patent claim 6
Regarding claim 17, see patent claim 2
Regarding claim 18, see patent claim 3
Regarding claim 19, see patent claim 4

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 10,265,242. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims discloses essentially all the claimed features.
Regarding claims 1-2,  patent claims 1 and 6  disclose all claimed features of claim 1 and patent claim 20 teaches a second sensor a second sensor adapted to detect a dynamic value of a second parameter different from the first parameter, the dynamic value detected about the patient while the patient is receiving the first series of chest compressions. 
Regarding claim 3, see patent claims  1 and 7
Regarding claims 4 and 11, see patent claim 8
Regarding claims 5 and 12, see patent claims 10 and 13
Regarding claims 6 and 13, see patent claim 9
Regarding claims 7 and 14, see patent claim 31
Regarding claim 8, see patents claims 32 and 20
Regarding claim 9, see patent claim 6
Regarding claim 10, see patent claim 7
Regarding claim 15, see patent claims 1 and 31
Regarding claim 16, see patent claim 6
Regarding claim 17, see patent claim 2
Regarding claim 18, see patent claim 3
Regarding claim 19, see patent claim 4
Regarding claim 20, see patent claims 1 and 7
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sherman et al. ‘106 discloses a modular CPR assist device . Palazzolo et al. ‘ 888 teaches a method of determining depth of compression during CPR.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG D THANH whose telephone number is (571)272-4982. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUANG D THANH/Primary Examiner, Art Unit 3785